Citation Nr: 1646324	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  12-35 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bone cancer as a result of exposure to herbicides.

3.  Entitlement to service connection for a throat disability to include tumor, as a result of exposure to herbicides.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to December 1967.
      
This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

This case was previously before the Board in March 2015, at which time, the issues on appeal were remanded for further development.  The case is now returned for appellate review.

The issues of entitlement to service connection for a left knee disability, bone cancer as a result of exposure to herbicides, and a throat disability to include tumor, as a result of exposure to herbicides, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's bilateral hearing loss was not present in service or until many years thereafter and is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in November 2010 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records and VA treatment records.  The Veteran submitted lay statements.  The Veteran was also afforded VA examinations in March 2011 and July 2015, with a supplemental opinion in December 2015.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.  

Moreover, based on the foregoing, the Board determines that the Agency of Original Jurisdiction has substantially complied with the March 2015 remand requests by providing the Veteran with a supplemental opinion addressing the etiology of his bilateral hearing loss.  Therefore, no further action is necessary to develop the claim.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomology.  Continuity of symptomatology for certain chronic diseases may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service.  However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992). 

The Veteran seeks service connection for bilateral hearing loss related to acoustic trauma in service.

At the outset, the Board notes that the Veteran was a Marine Engineer with the Second Engineer Battalion and his dental records confirm that he had service in Vietnam.  On VA examination in March 2011 the Veteran stated that he had military noise exposure from working as a combat engineer and being deployed to Vietnam.  The Veteran is competent to make such assertions as to his duties in service and there is no reason shown to doubt his credibility in this regard.  Also, the Veteran's assertions are consistent with his personnel records.  Thus, exposure to acoustic trauma in service is conceded.

The Veteran's service treatment records are negative for any findings of bilateral hearing loss.  However, the Veteran submitted a December 2012 statement with his substantive appeal that he experienced hearing loss since his military service. 

The Veteran is shown as having a present hearing loss disability as noted on a March 2011 VA examination report.  A medical opinion addressing the etiology of the Veteran's current hearing loss in March 2011 is inadequate, however, as the opinion is solely based on the fact that hearing loss was not shown on the exit examination from service.  While there is no diagnosis of hearing loss in service, the absence of documented hearing loss in service is not fatal to a service connection claim for such disability, especially if service records indicate a significant in-service threshold shift.  Ledford v. Derwinski, 3 Vet. App. 87 (1992); Hensley v. Brown, 5 Vet. App. 155 (1993).  Establishing service connection is possible if the current hearing loss disability can be adequately linked to service.  See Ledford, 3 Vet. App. at 89. 

As the examination in March 2011 was inadequate, the Board remanded the case for another opinion that was subsequently provided in July 2015, with an addendum opinion in December 2015.  The physician in July 2015 determined that the Veteran's bilateral hearing loss was less likely than not caused by or a result of noise exposure during the Veteran's military service.  The rationale was that there was no significant threshold shifts during that time.  The examiner determined that with no significant threshold shift, there is no noise injury.  A supplemental opinion was provided in December 2015 noting that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, such as exposure to acoustic trauma and onset of hearing loss in service.  The examiner noted that while the Veteran is competent to attest to his experience, he is not an expert on the relationship between noise and hearing loss.  The examiner determined that the absence of evidence was not the issue, but rather the direct evidence contradicted the Veteran's claim of hearing loss starting in service.  The examiner again noted that threshold shifts were well within normal limits at separation, with no significant threshold shifts during his military service.  Thus, the examiner determined that there was no medically sound basis to attribute the post-service findings to the injury in service when there were no significant changes in hearing thresholds.

When developing a claim for service connection, when the VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight). 

In this regard, the July 2015 and December 2015 VA examiner reviewed the relevant records, examined the Veteran in July 2015, and provided a medical opinion with rationale and reasoned analysis.  The examiner considered the Veteran's competent lay statements concerning exposure to acoustic trauma in service and onset of hearing loss in service, and made a medical determination that there was no significant threshold shift in service to indicate a noise injury.  The examiner considered the Veteran's competent complaints of hearing loss and tinnitus since service but assigned greater weight to the objective findings in service and after service.  

Based on the evidence, the Board concludes that service connection is not warranted for hearing loss.  The record shows that the Veteran has had a hearing loss disability diagnosed since at least 2011.  Thus, a current disability is established.  The Board has considered the Veteran's testimony concerning in-service noise exposure and his documented duty assignment.  As noted above, in giving due consideration to the circumstances of his service, noise exposure is conceded. 38 U.S.C.A. § 1154(a).  

The Veteran has also reported the onset of hearing loss in service and is certainly competent to testify to such; however, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  As noted, the Court has held that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court specifically held that tinnitus is a condition which is capable of lay observation.  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, to the extent that the Veteran advances that he had hearing loss in service with continued bilateral hearing loss since separation- to establish both continuity of symptomatology and a nexus between his current hearing loss and active duty- the Board notes that the Veteran did not report any ear trouble at his December 1967 separation examination.  The Board therefore finds that the lack of complaints, made in the context of the contemporaneous evaluation in 1967, is more probative than his statements made for compensation purposes years later.  Therefore, his statements regarding onset of the hearing loss are somewhat unreliable based on the inconsistency in his statements.

Still, the absence of documented hearing loss while in service is not fatal to the claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  When a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley  v. Brown, 5 Vet. App. 155, 159-160 (1993).  Here, the only evidence of a nexus between the current hearing loss and military service submitted by the Veteran, is his lay contentions.  While the Veteran may be competent to report symptoms of decreased hearing acuity during or after his military service, the Board finds that his lay contentions regarding the etiology of the current bilateral hearing loss are outweighed by the VA audiologist's opinion that the current hearing loss is not likely to be a result of military service. 

The Board finds that the July 2015 and December 2015 VA physician's opinion is sufficiently adequate on the matter at hand and is probative evidence against a nexus, as it was based on a review of the evidence in the claims folder, which included the prior VA examination report and opinions, and a review of the Veteran's reported in-service and post-service history.  As noted above, while the examiner considered the Veteran's competent statements, the primary basis of the opinion was that there was significant threshold shift in service, and thus no probative evidence of a noise injury in service. 

The opinion was supported by a clear rationale based on the evidence, or lack thereof, in the service treatment records, as well as the Veteran's history as reported at the earlier VA examination and the clinical findings noted at that time.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to this issue has been met and an additional examination to obtain another medical nexus opinion is unnecessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing circumstances when a VA examination is required); 38 C.F.R. § 3.159 (c)(4). 

The fact that the audiologist's opinion was based, in part, on the fact that hearing acuity was clinically normal when the Veteran left service does not render the opinion inadequate because the specialist, as noted above, (1) took into account the Veteran's lay statements, (2) reviewed the available in-service and post-service medical records, (3) evaluated the in-service and post-service audiogram results, and also (4) provided an alternate theory for the etiology of the hearing loss based on the available clinical evidence (i.e. that there was no significant threshold shift in service).  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (medical opinion is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one"). 

With respect to the study cited to by the July 2015 examiner, which supported the conclusion that hearing loss due to noise exposure does not develop long after the noise exposure, the Board acknowledges that generic medical literature, which does not apply medical principles regarding causation or etiology to the facts of an individual case, does not provide competent evidence to satisfy the nexus element for an award of service connection.  See Sacks v. West, 11 Vet. App. 314 (1998).  However, the July 2015 examiner did not merely cite to the study in the opinion provided.  The additional rationale provided was that the Veteran's hearing was normal in service with no significant shift in auditory thresholds.  Therefore, the Board does not agree that the July 2015 and December 2015 opinion should be discounted merely because one of the reasons provided for the opinion was the studies based on hearing loss and noise exposure.  The Board finds that the VA audiologist sufficiently reviewed all necessary information of record to make a determination in this case.  Therefore, the Board finds that the July 2015 and December 2015 opinion is adequate and sufficient to address the Veteran's claim.

There is no other medical evidence of record, specific to the Veteran's case, which links the Veteran's current bilateral hearing loss to his period of military service. The Board has considered the applicability of the benefit of the doubt doctrine; however, the preponderance of the evidence is against the claim and that doctrine is thus, inapplicable.  Accordingly, service connection for hearing loss is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Board remanded the Veteran's service connection claim for a left knee disability, including tumor of the left knee, bone cancer, and tumor of the throat, to include cancer, due to Agent Orange exposure.  In July 2015 a medical opinion was provided that the Veteran's bone cancer, diagnosed as left femur chondrosarcoma was less likely than not related to Agent Orange exposure in Vietnam because it was not a disease that was presumptively related to Agent Orange exposure.  The examiner solely bases the finding that the Veteran's current bone cancer is not related to herbicide exposure on a study that was conducted on Vietnam era Veterans, which showed that statistically there was no greater incidence of the type of bone cancer the Veteran had in veterans exposed to Agent Orange than in the general population.  However, the Board asked the examiner to address the Veteran's specific case and not rely solely on studies of statistical analysis in deciding whether his presumed exposure to herbicides contributed to his present bone cancer.  Without any further analysis, the examiner's rationale is insufficient.  "To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection."  Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (emphasis added).

For these reasons, the Board finds that additional medical comment is needed concerning this claim.

With respect to the left knee disability claim, this matter is inextricably intertwined as the examiner in July 2015 seemed to relate the Veteran's left knee disability to his diagnosed chondrosarcoma.  

Regarding the throat tumor, the examiner indicated that an opinion could not be rendered due to lack of medical records.  The examiner noted that without the records it was impossible to rule out a soft-tissue sarcoma, which would be related to Agent Orange exposure.  The examination seemed to focus more so on the Veteran's bone cancer and left knee disability, however, as there was neither comprehensive examination of the throat noted, nor any reference to the Veteran's past medical history concerning the mass under his chin noted in October 2007 and June 2009, as well as July 2010.  Thus, the Veteran should be provided with a VA examination and medical opinion addressing the likelihood that his throat disability is related to his presumed exposure to herbicides in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any treatment he has received for his left knee disability, throat disability, and bone cancer.  Also ask the Veteran to provide the release for any treatment records pertaining to the removal of the mass from his neck in 2010.  Make arrangements to obtain any records identified.  

2.  Schedule the Veteran for a VA oncology examination.  The record and a copy of this remand must be made available to, and reviewed by, the examiner in conjunction with the opinion and/ or examination.  The examiner must note that the claims file was reviewed. 

Appropriate testing should be conducted; the examiner also should assess whether the Veteran has any diagnosis of soft tissue sarcoma in the records.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bone cancer and any cancer related to a mass in the neck had its clinical onset during active service or is related to any in-service disease, event, or injury, including presumed herbicide exposure.  

In addition to any other pertinent evidence of record, the examiner should specifically consider the following:

(a)  The Veteran's service personnel records and STRs reflect that he served in the Republic of Vietnam during the Vietnam era, and thus he is presumed to have been exposed to herbicides during service.

(b)  His STRs are entirely negative for cancer, including bone and/ or throat cancer; and  
 
(c)  Private medical records dated in 1987 reflect that the Veteran had a tumor in the left femur; and in 2010 showing that he had a mass removed from his neck that had been noted by the Veteran in October 2007 and June 2009, as a long-standing issue.

In providing this opinion, the examiner should acknowledge reliance on statistical analysis without further consideration of the medical factors in the Veteran's specific case is an insufficient reason to deny service connection for the bone and/ or throat cancer.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, readjudicate the claims on appeal.  If any benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







							(Continued on the next page)

claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


